IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,501-02


                         EX PARTE JOHN JAMES SMITH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1234109-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty-five years’ imprisonment. The First Court of Appeals affirmed his

conviction. Smith v. State, No. 01-11-01114-CR (Tex. App.—Houston [1st Dist.] May 30, 2013) (not

designated for publication).

        Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because counsel failed to timely notify Applicant that his conviction had been affirmed

and failed to advise him of his right to petition pro se for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-11-01114-CR

that affirmed his conviction in Cause No. 1234109 from the 184th District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues. Applicant’s remaining claims are dismissed without prejudice.

Ex parte Torres, 943 S.W.2d 469, 472–74 (Tex. Crim. App. 1997).



Delivered: April 15, 2015
Do not publish